               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

HAWK TECHNOLOGY                                                 PLAINTIFF/
SYSTEMS, LLC                                           COUNTER-DEFENDANT

v.                                              CAUSE NO. 1:18CV211-LG-RHW

NEW PALACE CASINO, LLC,
as Owner/Operator of Palace                                    DEFENDANT/
Casino Resort                                            COUNTER-PLAINTIFF

      ORDER GRANTING DEFENDANT’S MOTION TO DISMISS AND
     GRANTING PLAINTIFF TIME TO FILE AN AMENDED COMPLAINT

      BEFORE THE COURT is the [18] Motion to Dismiss filed by the

defendant/counter-plaintiff, New Palace Casino, LLC, in this patent case. The

parties have fully briefed the Motion. After reviewing the submissions of the

parties, the record in this matter, and the applicable law, the Court finds that New

Palace’s Motion should be granted because the Second Amended Complaint filed by

the plaintiff/counter-defendant, Hawk Technology Systems, LLC, fails to state a

claim on which relief may be granted.

                                 BACKGROUND

      Hawk filed this patent infringement lawsuit against New Palace on June 15,

2018, and twice amended its complaint. In its second amended complaint, Hawk

explains that it “was formed in 2012 to commercialize the inventions of its founder,

Barry Schwab.” (2d Am. Compl. 2, ECF No. 15.) Hawk alleges that New Palace

“uses a video storage and display system and methods that infringe” two of Hawk’s

patents — the ‘462 patent and the ‘342 patent. Hawk claims that a claim chart it
attached to its complaint as exhibit A explains how New Palace infringes on its

patents. The claim chart compares claims of its patents with features of the Pelco

Endura video management system, but neither the complaint nor the claim chart

explains the connection between New Palace and the Pelco Endura. 1 New Palace

filed the present Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

                                     DISCUSSION

       Generally, Rule 12(b)(6) requires a complaint to “contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). The court must accept all well-pleaded facts as true and view those facts in

the light most favorable to the plaintiff. King-White v. Humble Indep. Sch. Dist.,

803 F.3d 754, 758 (5th Cir. 2015). This standard applies to complaints for patent

infringement. Howard v. Ford Motor Co., No. 1:16cv127-LG-RHW, 2016 WL

4077260, at *2 (S.D. Miss. July 29, 2016).

       The conclusory assertion in Hawk’s complaint that New Palace “uses a video

storage and display system and methods” that infringe on its patents is insufficient

to state a plausible claim for relief. In addition, the parties agree that the patents



1The claim chart filed with the original complaint described a different video
system, the Ganz ZNS NVR, with no explanation of the connection between New
Palace and the Ganz system.
                                            -2-
referenced in the complaint have expired, but the complaint does not contain any

facts that would support Hawk’s claim for recovery as to these expired patents.

New Palace asks the Court to deny Hawk leave to amend its complaint, because

Hawk has previously filed three complaints in this lawsuit and has filed a similar

complaint that was deemed insufficient in another jurisdiction. See generally Hawk

Tech. Sys., LLC v. Brickell Fin. Centre, LLC, No. 13-24005-CV-SEITZ, 2014 WL

11946879 (S.D. Fla. Feb. 27, 2014).

      “[A] plaintiff's failure to meet the specific pleading requirements should not

automatically or inflexib[ly] result in dismissal of the complaint with prejudice to

re-filing.” Hart v. Bayer Corp., 199 F.3d 239, 247 n.6 (5th Cir. 2000). “Although a

court may dismiss the claim, it should not do so without granting leave to amend,

unless the defect is simply incurable or the plaintiff has failed to plead with

particularity after being afforded repeated opportunities to do so.” Id. This case

presents a very close question, but Hawk will be granted one more opportunity to

amend its complaint. The Court will deny New Palace’s request for attorney’s fees,

expenses, and costs at this time, but the Court may reconsider that request if Hawk

should file any other deficient pleadings in this lawsuit.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [18] Motion

to Dismiss filed by the defendant/counter-plaintiff, New Palace Casino, LLC, is

GRANTED. The plaintiff, Hawk Technology Systems, LLC, is granted fifteen days

from the date of this Order to file a third amended complaint.




                                          -3-
      IT IS, FURTHER, ORDERED AND ADJUDGED that, if Hawk

Technology Systems, LLC, fails to file a third amended complaint within fifteen

days of the date of this Order, this lawsuit may be dismissed without further notice.

      SO ORDERED AND ADJUDGED this the 11th day of March, 2019.


                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -4-
